Case 2:20-cv-00078-JRG Document 60 Filed 10/26/20 Page 1 of 11 PageID #: 1265




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                           §
 EQUIPMENT LLC,                                    §
                                                   §
        Plaintiff,                                 §          C.A. No. 2:20-cv-00078-JRG
                                                   §
 v.                                                §          JURY TRIAL DEMANDED
                                                   §
 HMD GLOBAL OY,                                    §
                                                   §
         Defendant.                                §


                          PLAINTIFF’S SUR-REPLY IN
                OPPOSITION TO DEFENDANT’S MOTION TO DISMISS

       Plaintiff Cellular Communications Equipment LLC (“CCE”) files this sur-reply in

opposition to Defendant HMD Global Oy’s (“HMD”) motion to dismiss for lack of standing and

failure to state a claim relating to U.S. Patent No. 7,218,923 (the “ʼ923 patent”) (Dkt. No. 36).
Case 2:20-cv-00078-JRG Document 60 Filed 10/26/20 Page 2 of 11 PageID #: 1266




                                                   TABLE OF CONTENTS
      I.         INTRODUCTION ...................................................................................................... 1

      II.        ARGUMENTS AND AUTHORITY .......................................................................... 1

            A.        CCE Has All Substantial Rights in the ’923 Patent ................................................ 1

                 i.     HMD’s Reliance on                                           Is Misplaced. ........................................ 1

                 ii. HMD’s Characterization of                                                 Is Wrong................................... 3

                 iii. HMD’s Arguments Regarding                                                       Do Not Create an

                        Ownership Interest in                           .......................................................................... 4

                 iv. The Court Should Deny HMD’s Request to Stay Pending Jurisdictional

                        Discovery. ............................................................................................................ 5

            B.        CCE Properly Alleged Indirect Infringement. ........................................................ 6

      III. CONCLUSION ........................................................................................................... 6




                                                                             i
Case 2:20-cv-00078-JRG Document 60 Filed 10/26/20 Page 3 of 11 PageID #: 1267




                                                  TABLE OF AUTHORITIES


Cases

AntennaSys, Inc. v. AQYR Techs., Inc.,
  2020 WL 5927398 (Fed. Cir. 2020) ........................................................................................... 5

Enzo APA & Son, Inc. v. Geapag A.G.,
  134 F.3d 1090 (Fed. Cir. 1998) .............................................................................................. 1, 2

Lone Star Silicon Innovations LLC v. Nanya Tech. Corp.,
  925 F.3d 1225 (Fed. Cir. 2019) .................................................................................................. 2

Polaris PowerLED Techs., LLC v. Samsung Elecs. Am., Inc.,
  2:17-CV-00715-JRG, 2019 WL 1399927 (E.D. Tex. Mar. 28, 2019)........................................ 4




                                                                      ii
Case 2:20-cv-00078-JRG Document 60 Filed 10/26/20 Page 4 of 11 PageID #: 1268




                                       I.       INTRODUCTION

       Were HMD’s Motion judged on the extent of hyperbole, exaggeration, and

mischaracterizations, rather than the merits, HMD would win, hands down. But HMD’s motion

fails because it is without merit. The law is clear that, absent a written instrument, a party cannot

gain ownership rights in a patent. HMD does not dispute this tenet. Yet no written instrument has

ever given                                                 any rights in the ʼ923 patent, and HMD

points to none. Thus, by law,               has no ownership rights in the ʼ923 patent. As such,

HMD’s motion to dismiss for lack of standing fails.

       HMD’s motion to dismiss the indirect infringement allegations also fails as it ignores the

allegations in the Complaint. In its response, CCE stepped through the claim chart accompanying

its Complaint and detailed how when the Messaging app is used to send a message, the code on

the accused devices performs all the steps of claim 1. Thus, the Complaint alleges that using the

Messaging app infringes the ʼ923 patent.

                            II.     ARGUMENTS AND AUTHORITY

       A. CCE Has All Substantial Rights in the ’923 Patent

       i.      HMD’s Reliance on                           Is Misplaced.

       The                  cannot demonstrate lack of standing for two reasons: first,



                            HMD argues that because, in its view

                                                                                  has rights in the

ʼ923 patent. This position is logically flawed: the law requires a written instrument to obtain

rights in a patent. Enzo APA & Son, Inc. v. Geapag A.G., 134 F.3d 1090, 1093 (Fed. Cir. 1998).

There is no such written instrument.



                                                       1
Case 2:20-cv-00078-JRG Document 60 Filed 10/26/20 Page 5 of 11 PageID #: 1269




       No matter how HMD mischaracterizes the

                              Any attempt by                to license the ʼ923 patent by itself would

be defective as it has no right to do so. HMD’s reliance on the                    is telling of its

inability to show any assignment documents granting                 ownership rights. In its response,

CCE traced the ownership of the ʼ923 patent from

          CCE did not merely point to “magic words,” but instead traced precisely how all rights

in the traveled from the original assignee to itself.

       Notably, HMD never steps through the chain of title to support its claim that CCE does

not hold all substantial rights in the ʼ923 patent. The determination of “all substantial rights” to a

patent “depends on the substance of what was granted.” Lone Star Silicon Innovations LLC v.

Nanya Tech. Corp., 925 F.3d 1225, 1229 (Fed. Cir. 2019). But HMD never attacks the substance

of any transfer document—the documents that actually grant the rights. Indeed, HMD makes no

effort to show how               purportedly received rights in the ʼ923 patent.



                                                             See Enzo, 134 F.3d at 1093.

Recognizing that the lack of a written instrument is fatal to its motion, HMD attempts to

distinguish Enzo in a footnote by saying “Enzo and § 261 address gaining patent rights, not

losing them.” Dkt. No. 49 n.2. HMD’s attempted distinction fails. First, the crux of HMD’s

motion is the proposition that             gained rights in the ʼ923 patent. Thus, HMD’s motion

requires some written instrument; its Motion fails because no such instrument exists. Second, in

order to show that CCE somehow “lost” its rights to

                                                                          but no such writing exists.




                                                        2
Case 2:20-cv-00078-JRG Document 60 Filed 10/26/20 Page 6 of 11 PageID #: 1270




      ii.    HMD’s Characterization of                      Is Wrong.

      As with its motion, HMD’s reply rests on the false premise that the




                                                  3
Case 2:20-cv-00078-JRG Document 60 Filed 10/26/20 Page 7 of 11 PageID #: 1271




           Polaris PowerLED Techs., LLC v. Samsung Elecs. Am., Inc., 2:17-CV-00715-JRG, 2019

WL 1399927, at *3 (E.D. Tex. Mar. 28, 2019) (“Ownership of or rights to control a company do

not equate to ownership of that separate company’s property.”).

          As was the case in Polaris,




HMD’s characterizations of

are inconsistent with reality.




          iii.      HMD’s Arguments Regarding                         Do Not Create an Ownership
                    Interest in

          Recognizing that it cannot show a written instrument assigning rights in the ʼ923 patent

to               ., HMD, in its Reply, attempts to manufacture one



                        Thereafter, AR Group assigned all rights in the ʼ923 patent to CCE. Dkt. No.

49 at 1. As the assignment documents demonstrate, all ownership rights in the ʼ923 patent passed

to CCE. Now HMD argues that

                                                                       the right to license the ʼ923

patent.




                                                        4
Case 2:20-cv-00078-JRG Document 60 Filed 10/26/20 Page 8 of 11 PageID #: 1272




       This is simply wrong.




       iv.     The Court Should Deny HMD’s Request to Stay Pending Jurisdictional
               Discovery.

       HMD’s request for a stay pending jurisdictional standing is another HMD delay tactic.

Fact discovery is open, and HMD has served discovery related to standing. But HMD presents

no evidence why the entirety of the case must come to a halt while HMD searches for a

document that does not exist, or otherwise attempts to bolster its meritless motion.

       Contrary to the implied argument of HMD’s citation to AntennaSys, Inc. v. AQYR Techs.,

Inc., that case does not require the Court to resolve standing before ruling on claim construction

or summary judgement. 2020 WL 5927398, at *3 (Fed. Cir. 2020). There, the defendant argued

on appeal that the Federal Circuit lacked “jurisdiction over [the] appeal because AntennaSys

‘lacks standing’ to sue for infringement absent joinder of Windmill as a co-plaintiff.” Id.

(emphasis added). In other words, before the Federal Circuit could review the district court’s

summary judgment rulings, it needed to determine whether the plaintiff had standing. Id. But

nothing in AntennaSys speaks to how the Court should run its docket; rather, to the extent the

case has any applicability here, it means only that the Court should make a determination on

standing before it enters final judgment. Nothing in the AntennaSys decision – or any other cases

– requires this Court to stay the entire case while HMD seeks documents that do not exist.


                                                     5
Case 2:20-cv-00078-JRG Document 60 Filed 10/26/20 Page 9 of 11 PageID #: 1273




       B. CCE Properly Alleged Indirect Infringement.

       HMD’s motion to dismiss the indirect infringement allegations rests on its inaccurate

characterizations of the allegations in the Complaint. HMD continues to falsely claim that CCE

admits that use of the Messaging app may or may not infringe. HMD’s claim is completely false,

misleading, and improper. Why must HMD resort to making false allegations of “admissions by

CCE”? Because HMD cannot prevail on the merits when it is forced to rely on the actual content

of CCE’s contentions.

       As CCE explained, the Complaint details how sending messages via the Messaging app

infringes the ʼ923 patent. CCE is not using “artful” or “lawyerly” language; to the contrary,

CCE’s complaint provides a thorough technical analysis, which is further supported by and based

upon the prior claim constructions made by this Court. CCE’s Response plainly states that “the

Android ‘Messaging’ app is configured such that the use of the app infringes the ʼ923 patent.”

Dkt. No. 47 at 12. CCE bases this statement on content of the allegations in its Complaint.

       HMD’s arguments regarding the purported scenarios that the “Messaging” app can be

used without infringing are incorrect and untimely. HMD appears to be basing its positions on

unarticulated claim construction positions. But what matters for the motion is whether CCE’s

allegation is plausibly plead. CCE’s infringement theory aligns with the prior claim constructions

of the ʼ923 patent and thus presents an infringement theory that is not only plausible, but is a

proper theory that demonstrates how HMD indirectly infringes the ’923 patent.

                                       III.    CONCLUSION

       For the foregoing reasons, HMD’s motion to dismiss should be denied.




                                                     6
Case 2:20-cv-00078-JRG Document 60 Filed 10/26/20 Page 10 of 11 PageID #: 1274




Dated: October 21, 2020                  Respectfully submitted,

                                         /s/ Jeffrey R. Bragalone
                                         Jeffrey R. Bragalone (lead attorney)
                                         Texas Bar No. 02855775
                                         Jonathan H. Rastegar
                                         Texas Bar No. 24064043
                                         Jerry D. Tice II
                                         Texas Bar No 24093263
                                         Hunter S. Palmer
                                         Texas Bar No. 24080748

                                         BRAGALONE CONROY PC
                                         2200 Ross Avenue
                                         Suite 4500W
                                         Dallas, TX 75201
                                         Tel: (214) 785-6670
                                         Fax: (214) 785-6680
                                         jbragalone@bcpc-law.com
                                         jrastegar@bcpc-law.com
                                         jtice@bcpc-law.com
                                         hpalmer@bcpc-law.com

                                         Attorneys for Plaintiff
                                         CELLULAR COMMUNICATIONS
                                         EQUIPMENT LLC




                                         7
Case 2:20-cv-00078-JRG Document 60 Filed 10/26/20 Page 11 of 11 PageID #: 1275




                     CERTIFICATE OF AUTHORIZATION TO SEAL

       Under Local Rule CV-5, the undersigned counsel hereby certifies that authorization for

filing under seal has been previously granted by the Court in the Protective Order (Docket No.31)

entered in this case on August 14, 2020.

                                                    /s/ Jeffrey R. Bragalone
                                                    Jeffrey R. Bragalone


                                CERTIFICATE OF SERVICE

       The undersigned certifies that counsel of record who are deemed to have consented to

electronic service are being served with a copy of this document via the Court’s CM/ECF system

per Local Rule CV-5(a)(3) on October 21, 2020.

                                                     /s/ Jeffrey R. Bragalone
                                                    Jeffrey R. Bragalone




                                                   8
